IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

RAY BEYOND CORP.,                )
                                 )
         Plaintiff,              )
                                 )
     v.                          )
                                 )
TRIMARAN FUND MANAGEMENT, )
L.L.C.,                          )
                                 )
         Defendant and           )           C.A. No. 2018-0497-KSJM
         Counterclaim and Third- )
         Party Plaintiff,        )
                                 )
     and                         )
                                 )
THE HALIFAX GROUP, LLC,          )
                                 )
         Third-Party Defendant.  )
                                 )

                         MEMORANDUM OPINION
                       Date Submitted: November 29, 2018
                        Date Decided: January 29, 2019

Kenneth J. Nachbar and Sabrina M. Hendershot of MORRIS, NICHOLS, ARSHT
& TUNNELL LLP, Wilmington, Delaware, and Phillip A. Geraci, Aaron F. Miner,
and Harry K. Fidler of Arnold & Porter Kaye Scholer LLP, New York, New York,
Attorneys for Plaintiff/Counterclaim Defendant Ray Beyond Corp. and Third-Party
Defendant The Halifax Group, LLC

Robert S. Saunders, Jenness E. Parker, Lauren N. Rosenello, and Jessica M. Jones
of SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP, Wilmington,
Delaware, Attorneys for Defendant and Counterclaim and Third-Party Plaintiff
Trimaran Fund Management, L.L.C.


McCORMICK, V.C.
         This decision on the plaintiff’s motion for judgment on the pleadings

addresses the scope of authority conferred under a contractual dispute resolution

provision upon an independent accountant designated “an expert, not an arbitrator.”

         The dispute resolution provision at issue is found in an Agreement and Plan

of Merger (the “Merger Agreement”) executed on April 13, 2018. Pursuant to the

Merger Agreement, Plaintiff Ray Beyond Corp. (“Ray Beyond”) acquired

ChanceLight, Inc. (“ChanceLight”) from its selling security holders, including

Defendant Trimaran Fund Management, L.L.C. (“Trimaran”). Ray Beyond paid a

base price of $125 million, $23.1 million of which was placed in escrow at closing.

Release of the escrowed funds depends on a ChanceLight subsidiary, Ombudsman

Educational Services, Ltd. (“Ombudsman”), entering post-closing into a qualifying

contract with the Chicago Public Schools (“CPS”). The section of the Merger

Agreement governing the release of the escrowed funds delegates certain matters to

an independent accountant for resolution. The parties dispute whether a qualifying

contract was ever executed.      They further dispute whether their disagreement

concerning a qualifying contract must be referred to the independent accountant.

         This decision denies Ray Beyond’s motion for judgment on the pleadings

seeking to specifically enforce the dispute resolution provision.      The Merger

Agreement designates the independent accountant “an expert, not an arbitrator.”1

1
    Merger Agr. § 6.17(e).

                                          1
Under settled Delaware case law, such language calls for an expert determination,

not an arbitration.2 Expert determination provisions are fundamentally different

from arbitration provisions. The former limit the scope of the third-party decision

maker’s authority to factual disputes within the decision maker’s expertise. The

latter typically confers upon the third-party decision maker broad authority similar

to that of judicial officers. By invoking language calling for an expert determination,

the Merger Agreement narrows the third-party decision maker’s scope of authority

to factual disputes within an independent accountant’s expertise.

      The parties’ escrow dispute does not fit within the independent accountant’s

narrow authority. To determine who is entitled to the escrow funds, one must

determine whether CPS and Ombudsman entered into a qualifying contract. This

issue raises the primarily legal question of whether a certain contract meets the

definition of a qualifying contract. That question is not within the scope of the

independent accountant’s expertise. Accordingly, Ray Beyond is not contractually

entitled to require Trimaran to submit this dispute to the independent accountant,

and the motion for judgment on the pleadings as to Ray Beyond’s claim for specific

performance must be denied.



2
  See Chi. Bridge & Iron Co. N.V. v. Westinghouse Elec. Co. LLC, 166 A.3d 912 (Del.
2017); Penton Bus. Media Hldgs., LLC v. Informa PLC, 2018 WL 3343495 (Del. Ch.
July 9, 2018), judgment entered, 2018 WL 3845737 (Del. Ch. Aug. 10, 2018); AQSR India
Private, Ltd. v. Bureau Veritas Hldgs., Inc., 2009 WL 1707910 (Del. Ch. June 16, 2009).

                                          2
        This decision also denies Ray Beyond’s motion for judgment on the pleadings

on Trimaran’s counterclaims.          Ray Beyond predicates these arguments on its

entitlement to specific performance of the expert determination provision, and the

arguments thus fail for the same reasons.

        Ray Beyond’s parent affiliate, The Halifax Group, Inc. (“Halifax”), has

moved for judgment on the pleadings on Trimaran’s third-party claim for tortious

interference. A contracting party’s parent entity may be held liable for tortious

interference in limited circumstances. To state such a claim, a plaintiff must allege

facts that, if true, demonstrate that the parent sought maliciously or in bad faith to

injure the plaintiff. The few facts Trimaran alleges specific to Halifax fall far short

of this standard. This decision therefore grants Halifax’s motion for judgment on

the pleadings on Trimaran’s third-party complaint.

        The reasoning for these conclusions follows.

I.      BACKGROUND
        The facts are drawn from the operative pleadings and the documents they

incorporate by reference.3 All reasonable inferences are drawn in a light most

favorable to Trimaran, the non-moving party. 4




3
    Penton, 2018 WL 3343495, at *1.
4
 See Chi. Bridge, 166 A.3d at 917 n.13 (quoting Desert Equities, Inc. v. Morgan Stanley
Leveraged Equity Fund, II, L.P., 624 A.2d 1999, 1205 (Del. 1993)).

                                            3
          A.     Merger Agreement
          On April 13, 2018, Ray Beyond, an affiliate of The Halifax Group, LLC

(“Halifax”), entered into the Merger Agreement to acquire ChanceLight.5

ChanceLight is a Delaware corporation that provides behavioral health, therapy, and

educational solutions for children and young adults.6 Pursuant to the Merger

Agreement, Ray Beyond acquired all of the equity interests in ChanceLight from its

selling securityholders, including Trimaran.7         Trimaran was designated the

Securityholders Representative. 8 The parties structured the acquisition as a merger

between Ray Beyond’s wholly-owned subsidiary, Ray Beyond Acquisition Corp.,

and ChanceLight. 9 The merger closed on April 27, 2018.10 The Merger Agreement

set a base purchase price of $125 million, subject to post-closing adjustments.11




5
  See C.A. No. 2018-0497-KSJM Docket No. (“Dkt.”) 11, Def. Trimaran Fund
Management, L.L.C.’s Answer, Affirmative Defenses (“Trimaran Ans.”), Verified
Counterclaims and Third-Party Complaint (“Trimaran Compl.”), Trimaran Compl. ¶ 2.
6
 Dkt. 1, Ray Beyond’s Verified Complaint for Specific Performance (“Ray Beyond
Compl.”) ¶ 13.
7
    Id.
8
 Ex. A to Dkt. 21, Opening Brief in Support of Pl./Counterclaims Def. Ray Beyond Corp.’s
and Third-Party Def. The Halifax Group, LLC’s Motion for Judgment on the Pleadings
(“Pl.’s Op. Br.”), Merger Agreement (cited as “Merger Agr.”), Preamble.
9
    Trimaran Compl. ¶ 2.
10
     Id. ¶ 20.
11
     Id. ¶ 2.

                                           4
                 1.    CPS Contract
           Ombudsman provides alternative learning opportunity programs to CPS

students. 12     Prior to the merger, Ombudsman’s contract with CPS (the “CPS

Contract”) was a key source of earnings for ChanceLight and was set to expire on

June 30, 2018.13 In February 2018, ChanceLight responded to the CPS Board’s

request for proposals for a new contract. 14

                 2.    CPS Escrow Amount
           At the time the merger closed, the CPS Board was considering ChanceLight’s

RFP response.15        The parties could not know whether CPS would continue

contracting with Ombudsman for services. 16 To compensate the sellers for any

continued business post-closing between Ombudsman and CPS that met certain

value thresholds, the Merger Agreement established an escrow account into which

$23.1 million of the $125 merger consideration was deposited (the “CPS Escrow

Amount”). 17




12
     Id. ¶ 28.
13
     Id. ¶ 3.
14
     Id. ¶ 28.
15
     Id. ¶ 21.
16
     Id.
17
     Id. ¶ 3.

                                            5
                  3.    New CPS Contract
           The parties’ respective entitlement to all or a portion of the CPS Escrow

Amount depended on whether Ombudsman received, before a date certain, a “New

CPS Contract.” 18

           Section 1.1 of the Merger Agreement defines what constitutes a “New CPS

Contract” as:

                  [A] contract Ombudsman seeks to enter into with the B of
                  Ed. [of Chicago Public Schools] in connection with the
                  proposal submitted by the Ombudsman on February 8,
                  2018 to the B of Ed. (the “CPS RFP”). 19

“CPS Contract,” in turn, is defined as:

                  [T]he Alternative Learning Opportunities Program
                  Agreement, dated July 1, 2013, by and between
                  Ombudsman . . . and the B of Ed.20

And relevant to these definitions, Section 1.1 of the Merger Agreement defines

“Contract” as:

                  [A]ny binding agreement, license, contract, lease, deed,
                  note instrument or indemnity agreement including any
                  amendment, extension, renewal, guarantee or other
                  supplement with respect thereto. 21


18
  Merger Agr. § 6.17. Entitlement could also be triggered by the CPS Board expressing
an “Intent to Award” a New CPS Contract before a date certain, but that concept is not
implicated by the parties’ dispute and therefore not discussed in this decision. Id.
19
     Id. § 1.1.
20
     Id.
21
     Id.

                                             6
                  4.      Entitlement to CPS Escrow Amount
          Section 6.17 of the Merger Agreement governs the parties’ entitlement to the

CPS Escrow Amount. 22

          Under Section 6.17, if Ombudsman received no New CPS Contract, then Ray

Beyond would be entitled to the CPS Escrow Amount in its entirety, 23 and if

Ombudsman received a New CPS Contract, then Trimaran would be entitled to some

or all of the CPS Escrow Amount. 24

          If Ombudsman received a New CPS Contract meeting one or more of five

agreed-upon “CPS Tests” in Section 6.17(b), Trimaran was entitled to the full

escrow amount.25 The first four CPS Tests evaluated the value of the new contract

based on objective criteria (the contract’s substantial similarity to the prior CPS

Contract or the RFP response, 26 or capacity of students served and the payment

modifier based on percentage of attendance 27). The fifth CPS Test adopted a more

flexible concept, calling for an evaluation of, and the parties’ agreement on, the

“financial impact” of the New CPS Contract on ChanceLight.28


22
     Trimaran Compl. ¶ 4.
23
     Merger Agr. § 6.17(c)(iii).
24
     Id. § 6.17(a)-(b), (d).
25
     Id. § 6.17(b).
26
     Id. § 6.17(b)(i)-(ii).
27
     Id. § 6.17(b)(iii)-(iv).
28
     Id. § 6.17(b)(v).

                                            7
          If the New CPS Contract did not meet the CPS Tests, but exceeded a ceiling

of economic value defined by objective criteria set forth in Section 6.17(c)(i),

Section 6.17(d) provided a “middle ground” scenario, whereby the parties would

discuss in good faith whether and how to split the CPS Escrow Amount. 29

                 5.   Settlement Accountant Provisions
          Section 6.17 provides that certain disputes regarding the distribution of the

CPS Escrow Amount would be resolved by a third-party independent accounting

firm called the “Settlement Accountant,”30 which would be “an expert, not an

arbitrator.”31

          Section 6.17 specifically invokes the Settlement Accountant procedure in

three places. The first appears in the flexible fifth CPS Test (Section 6.17(b)(v)) and

the second appears in the “middle ground” scenario (Section 6.17(d)). In either

situation, if the parties negotiating in good faith were unable to reach an agreement

concerning an appropriate distribution of the CPS Escrow Amount, within ten days

of receipt of the New CPS Contract, the parties stipulated that “the matter shall be




29
     Id. § 6.17(d).
30
   Id. § 2.12 (defining “Settlement Accountant” as PricewaterhouseCoopers LLP or “such
other independent accounting firm agreed to by [the parties]”); id. §§ 6.17(b)(v), (d), (g)
(invoking Settlement Accountant procedure).
31
     Id. § 6.17(e).

                                            8
referred to the Settlement Accountant and the determination of the Settlement

Accountant shall be binding . . . .” 32

         The third invocation of the Settlement Accountant in Section 6.17 is found in

Section 6.17(g), which states that “[i]n the event that the CPS Escrow Amount is not

fully distributed prior to July 1, 2018 . . . and [Ray Beyond] and [Trimaran] are not

able in good faith to agree upon an appropriate distribution of the CPS Escrow

Amount, the matter shall be referred to the Settlement Accountant . . . .” 33

         In addition to Section 6.17, the Merger Agreement invokes the Settlement

Accountant procedure in one other section—Section 2.12, which sets forth the

procedure for preparing a post-closing price adjustment of initial merger

consideration based on the closing date balance sheet. 34

         B.      Events Leading to Litigation
         On May 7, 2018, the CPS Board of Education notified Ombudsman that it

would not be making an award to Ombudsman. 35 Ray Beyond describes this letter

as an unambiguous notice that the CPS Board of Education determined not to award

a New CPS Contract.36



32
     Id. §§ 6.17(b)(v), (d).
33
     Id. § 6.17(g).
34
     Id. § 2.12(b).
35
     Ray Beyond Compl. ¶ 3.
36
     Pl.’s Op. Br. at 6-7.

                                           9
         Two days later, the CPS Board of Education informed Ombudsman that CPS

would be extending the CPS Contract by one year (the “Extension”). 37            The

Extension was later memorialized in writing and publicly disclosed on June 27,

2018. 38 Trimaran did not become aware of the Extension until it was publicly

disclosed. 39 Trimaran argues that the Extension qualifies as a New CPS Contract.40

         The parties exchanged letters from May 14, 2018 to July 1, 2018, disputing

whether the Extension qualifies as a New CPS Contract.41 As of July 1, 2018, Ray

Beyond believed itself entitled to the full escrow amount and that Section 6.17

required that the dispute be submitted to the Settlement Accountant for resolution.42

Trimaran believed itself entitled to the full escrow amount and that the dispute over

a New CPS contract was not within the scope of the Settlement Accountant’s

authority. 43




37
     Trimaran Compl. ¶ 30.
38
     Id. ¶ 31 & Ex. 1.
39
     Trimaran Compl. ¶ 31.
40
  Trimaran Ans. ¶ 26; Trimaran Compl. ¶ 32; Dkt. 42, Trimaran Fund Management,
L.L.C.’s Answering Brief in Opposition to Plaintiff and Counterclaim Defendant Ray
Beyond Corp. and Third-Party Defendant The Halifax Group, LLC’s Motion for Judgment
on the Pleadings (“Def.’s Ans. Br.”) at 3, 13, and 19-20.
41
     Ray Beyond Compl. ¶¶ 4, 25-29; Trimaran Ans. ¶¶ 4, 25-29.
42
     Ray Beyond Compl. ¶¶ 25, 29; Trimaran Ans. ¶¶ 25, 29.
43
     Ray Beyond Compl. ¶¶ 26, 28; Trimaran Ans. ¶¶ 26, 28.

                                           10
         C.     Procedural Posture
         On July 9, 2018, Ray Beyond filed this action seeking specific performance

of Section 6.17(g) of the Merger Agreement,44 which Ray Beyond describes as the

“exclusive mechanism through which the Parties are required to settle the

distribution of the CPS Escrow Amount.”45 On August 1, 2018, Trimaran answered

the Complaint asserting four counterclaims against Ray Beyond. 46 Counterclaim I

seeks a declaration that the Extension is a New CPS Contract. 47 Counterclaim II

claims that Ray Beyond breached the Merger Agreement by refusing to release the

CPS Escrow Amount to Trimaran and by failing to inform Trimaran of its

communications with the CPS Board of Education.48 Counterclaim III claims that

Ray Beyond breached the implied covenant of good faith and fair dealing by refusing

to release the CPS Escrow Amount.49 Counterclaim IV claims that Ray Beyond has

been unjustly enriched by the benefits of the Extension. 50 Trimaran also asserted a

fifth claim against third-party defendant Halifax, claiming that Halifax tortiously




44
     Dkt. 1.
45
     Ray Beyond Compl. ¶¶ 5, 18.
46
     Dkt. 11.
47
     Trimaran Compl. ¶¶ 36-38.
48
     Id. ¶¶ 39-44.
49
     Id. ¶¶ 45-52.
50
     Id. ¶¶ 53-57.

                                         11
interfered with Trimaran’s contractual rights by refusing to execute a joint

instruction to release the escrowed funds.51

         Ray Beyond filed its Reply, Answer, and Affirmative Defenses on August 15,

2018, 52 and moved for judgment on the pleadings on September 4, 2018. 53 The

motion seeks a judgment on (i) Ray Beyond’s claim for specific performance, (ii) all

of Trimaran’s counterclaims against Ray Beyond, and (iii) Trimaran’s third-party

claim against Halifax.

II.      ANALYSIS
         A party is entitled to judgment on the pleadings only where “no material issue

of fact exists and the movant is entitled to judgment as a matter of law.”54 The Court

must “‘view the facts pleaded and the inferences to be drawn from such facts in a

light most favorable to the non-moving party.’” 55

         Viewing the facts in the light most favorable to Trimaran, this decision denies

Ray Beyond’s motion as to the claims for specific performance and Trimaran’s four

counterclaims, and grants Halifax’s motion on Trimaran’s third-party claim for

tortious interference.


51
     Id. ¶¶ 58-62.
52
     Dkt. 18.
53
     Dkt. 21.
54
     Chi. Bridge, 166 A.3d at 925.
55
     Id. at 917 n.13 (quoting Desert Equities, 624 A.2d at 1199).

                                              12
         A.      Specific Performance
         Ray Beyond seeks specific performance of Section 6.17(g) of the Merger

Agreement, which it contends delegates resolution of all disputes concerning the

CPS Escrow Amount to the Settlement Accountant. Ray Beyond argues that Section

6.17(g) requires Trimaran to submit the legal question concerning what constitutes

a New CPS Contract, as well as all other disputes affecting distribution of the CPS

Escrow Amount, to the Settlement Accountant.

         The specific sentence of Section 6.17(g) that Ray Beyond seeks to enforce

provides: “in the event that the CPS Escrow Amount is not fully distributed prior to

July 1, 2018 . . . and [Ray Beyond] and [Trimaran] are not able in good faith to agree

upon an appropriate distribution of the CPS Escrow Amount, the matter shall be

referred to the Settlement Accountant.”56 Applying basic rules of grammar to the

preceding quote, the pronominal “the matter” refers to “appropriate distribution of

the CPS Escrow Amount.” Thus, according to Ray Beyond, the language of Section

6.17(g) requires that all issues affecting the “appropriate distribution of the CPS

Escrow Amount” be referred to the Settlement Accountant.57

         Nothing on the face of Section 6.17(g) expressly indicates whether the

Settlement Accountant’s authority to determine “appropriate distribution” should be



56
     Merger Agr. § 6.17(g).
57
     Pl.’s Op. Br. at 2-3.

                                         13
broadly construed to include the authority to resolve all questions, including legal

questions, affecting distributions. To argue that it should be interpreted as such, Ray

Beyond points to the litigation bar of Section 6.17(e), which provides that the parties

“shall not, institute any action of any kind . . . with respect to the matters that are the

subject of . . . Section 6.17.”58 This litigation bar, Ray Beyond argues, forecloses

the parties from submitting legal disputes concerning Section 6.17 to a court of

law. 59 If Section 6.17(e) forbids the parties from instituting litigation concerning the

subject matter of Section 6.17, Ray Beyond reasons that the Settlement Accountant’s

authority under Section 6.17(g) must delegate to the Settlement Accountant the

authority to resolve issues traditionally relegated to a court of law. 60

          In addressing Ray Beyond’s contractual interpretation, “[t]he critical issue for

the Court to decide . . . is what the shared intentions of the contracting parties were

when they entered the Agreement.”61 In determining the intention of the parties

entering into an agreement, “courts must read the specific provisions of the contract

in light of the entire contract.” 62 This principle of construction, known as the


58
     Merger Agr. § 6.17(e).
59
     Pl.’s Op. Br. at 9.
60
     Id. at 17.
61
 Alliant Techsys., Inc. v. MidOcean Bushnell Hldgs., 2015 WL 1897659, at *1 (Del. Ch.
Apr. 27, 2015).
62
  Chi. Bridge, 166 A.3d at 913-14. See also E.I. du Pont de Nemours & Co., Inc. v. Shell
Oil Co., 498 A.2d 1108, 1113 (Del. 1985) (“[T]he meaning which arises from a particular
portion of an agreement cannot control the meaning of the entire agreement where such
                                             14
“whole-text canon,” stems from the theory that “[c]ontext is a primary determinant

of meaning.”63 The Delaware Supreme Court views a contextual analysis as critical

where, as here, “the contract at issue involves a definitive acquisition agreement

addressing the sale of an entire business.”64 As part of a whole-text analysis, the

court must avoid interpreting a legal text in a manner that renders provisions

superfluous 65 or creates discord or tension between the parts of the text.66

         Viewed in the context of the entire contract, Ray Beyond’s interpretation of

Section 6.17(g) does not support its claim for specific performance.




inference runs counter to the agreement’s overall scheme or plan[.]”); id. at 1114 (it is a
“cardinal rule of contract construction that, where possible, a court should give effect to all
contract provisions”); Charney v. Am. Apparel, Inc., 2015 WL 5313769, at *10 (Del. Ch.
Sept. 11, 2015) (“Delaware courts . . . construe agreements as a whole and give meaning
to all provisions.”), judgment entered, 2015 WL 5703109 (Del. Ch. Sep. 25, 2015).
63
  Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts § 24
167-69 (2012).
64
     Chi. Bridge, 166 A.3d at 913-14.
65
   See Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010) (“We will not read
a contract to render a provision or term ‘meaningless or illusory.’” (quoting Sonitrol Hldg.
Co. v. Marceau Investissements, 607 A.2d 1177, 1183 (Del. 1992) (“Under general
principles of contract law, a contract should be interpreted in such a way as to not render
any of its provisions illusory or meaningless.”))); EMSI Acq., Inc. v. Contrarian Funds,
LLC, 2017 WL 1732369, at *16 (Del. Ch. May 3, 2017) (“[T]erms within a contract must
be afforded their plain meaning and any such plain terms should not be read to render other
provisions meaningless[.]”).
66
  See GRT, Inc. v. Marathon GTF Tech., Ltd., 2012 WL 2356489, at *6 (Del. Ch. June 21,
2012) (“Delaware law requires that this court attempt to give effect to the plain terms of all
provisions of a contract, and to give them a harmonious reading” (citing E.I. du Pont de
Nemours, 498 A.2d at 1114)).

                                              15
         Broadly interpreting “the matter” of the “appropriate distribution” to include

legal questions is inconsistent with the parties’ intent to narrow the Settlement

Accountant’s role to that of “an expert, not an arbitrator.”67 Delaware courts have

interpreted similar expert-not-arbitrator stipulations as calling for an expert

determination, not an arbitration.68 Expert determination and arbitration provisions

confer fundamentally different scopes of authority to third-party decision makers. 69

A typical expert determination provision limits the decision maker’s authority to




67
     Merger Agr. § 6.17(e).
68
   See Chi. Bridge, 166 A.3d at 931 (“For one thing, the Purchase Agreement states in
multiple places that the auditor was acting ‘as an expert and not as an arbitrator.’ That
language by itself has been read to narrow the scope of the expert’s domain.” (citing AQSR
and New York law)); Penton, 2018 WL 3343495, at *13 (“Under English law, the ‘expert
not arbitrator’ language is the standard phrase that parties use to invoke an expert
determination. As one authoritative treatise explains, ‘[t]he most commonly encountered
wording is that the expert is “to act as an expert and not as an arbitrator.”’ The authors
remark that ‘[t]he use of the expression “as an expert and not as arbitrator” is now so
common that it is difficult to conceive of a case in which a court would not treat those
words as meaning exactly what they say.’” (quoting Clive Freedman & James Farrell,
Kendall on Expert Determination 160 (5th ed. 2015))); AQSR, 2009 WL 1707910, at *7
(interpreting an agreement provision that stated “the Referee shall be functioning as an
expert and not as an arbitrator” as requiring an expert determination). Cf. Agiliance, Inc.
v. Resolver SOAR, LLC, C.A. No. 2018-0389-TMR, at 10 (Del. Ch. Jan. 25, 2019) (finding
that a dispute resolution provision required arbitration where the agreement was replete
with references to arbitration and did not include an expert-not-abitrator provision or the
word “expert”).
69
   See generally N.Y.C. Bar Comm. on Int’l Commercial Arbitration, Purchase Price
Adjustment Clauses and Expert Determinations: Legal Issues, Practical Problems and
Suggested Improvements at p.4 & §§ II, IV.C (2013) [hereinafter N.Y.C. Bar Report] (cited
in Chi. Bridge, 166 A.3d at 931 n.81, and discussed in Penton, 2018 WL 3343495, at *13-
16); see also AQSR, 2009 WL 1707910, at *7-8.

                                            16
deciding a specific factual dispute within the decision maker’s expertise.70 In

contrast, the scope of authority conferred on an arbitrator is analogous to the

authority conferred on a judicial officer.71 The Merger Agreement’s expert-not-

arbitrator provision, therefore, signals the parties’ intent to limit the scope of the

Settlement Accountant’s authority to discrete factual issues within an independent

accountant’s expertise.

          Delaware cases on this issue are all in accord. In Chicago Bridge,72 the

Delaware Supreme Court considered a third-party dispute resolution provision

concerning a post-closing purchase price adjustment. 73 The Court concluded that a



70
   N.Y.C. Bar Report, at 4 (“The fundamental difference between an expert determination
and arbitration can be found in the type and scope of authority that is being delegated by
the parties to the decision maker. In the case of a typical expert determination, the authority
granted to the expert is limited to deciding a specific factual dispute concerning a matter
within the special expertise of the decision maker, usually concerning an issue of valuation.
The decision maker’s authority is limited to its mandate to use its specialized knowledge
to resolve a specified issue of fact. The parties agree that the expert’s determination of the
disputed factual issue will be final and finding on them. The parties are not, however,
normally granting the expert the authority to make binding decisions on issues of law or
legal claims, such as legal liability.”).
71
   Id. (“If the proceeding is an arbitration, this means that the parties have intended to
delegate to the decision maker authority to decide all legal and factual issues necessary to
resolve the matter. The grant of authority to an arbitrator, but not to an expert, is analogous
to the powers of a judge in a judicial proceeding. The parties expect the arbitrator to rule
on legal claims, legal causes of action and to award a legal remedy, such as damages or
injunctive relief. The parties by agreeing to arbitration, are selecting a form of dispute
resolution that by its very definition is understood as granting the decision maker the
authority to make binding decisions of both law and fact.”).
72
166 A.3d at 931.
73
     Id. at 915.

                                              17
third-party expert-not-arbitrator lacked the authority to consider legal issues—

breaches of representations and warranties regarding the target’s historical

accounting practice—when calculating the price adjustment. 74 Chief Justice Strine,

writing for the panel, observed that as a result of the expert-not-arbitrator provision,

the third-party decision maker did not have wide-ranging authority to adjudicate all

disputes that arose under the merger agreement, but rather, authority “confined to a

discrete set of narrow disputes.”75

           The Court of Chancery reached similar conclusions in Penton 76 and AQSR. 77

           Penton involved an agreement and plan of merger under which the buyer

acquired a corporate subsidiary from its LLC parent.78 The merger agreement

provided for a referee procedure provision, pursuant to which an independent auditor

would allocate post-merger transaction-related tax benefits.79         The agreement

described the referee as an expert-not-arbitrator, which Vice Chancellor Laster held

limited the referee’s authority to narrow questions and foreclosed analogies to

arbitration doctrines. 80 The Vice Chancellor explained that when parties call for an


74
     Id. at 931-32.
75
     Id. at 931.
76
     2018 WL 3343495, at *16.
77
     2009 WL 1707910, at *7.
78
     2018 WL 3343495, at *1.
79
     Id.
80
     Id.

                                            18
expert determination, they are generally not “‘grant[ing] the expert the authority to

make binding decisions on general issues of law or legal disputes,’” and an “‘expert

is neither expected nor authorized to make final and binding rulings on issues of

law.’” 81

           AQSR involved an asset purchase agreement, under which the buyer was to

purchase all contracts that met certain specified criteria.82 The purchase agreement

included a referee provision appointing an industrial board representative to

determine which customer contracts fell within the scope of the agreement.83 The

agreement described the referee as an expert-not-arbitrator, 84 which then-Vice

Chancellor Strine held limited the representative’s “scope of authority . . . to

specific, technical questions.”85 The Court described the referee procedure as “a

narrow dispute resolution mechanism” that was “designed to take advantage of the

technical expertise, rather than the arbitration skills, of the Referee, and is only

triggered when the parties teed up a narrow, technical question in the course of the

Review Process.”86



81
     Id. at *17 (emphasis added and citation omitted).
82
     2009 WL 1707910, at *1.
83
     Id. at *7 & n.19.
84
     Id. at *7 (citation omitted).
85
     Id. at *2.
86
     Id.

                                              19
         Although, as the Court observed in Penton, it is “possible to envision a setting

where the parties included ‘expert not arbitrator’ language, but then constructed a

dispute resolution provision that had numerous features associated with commercial

arbitration,”87 the parties to the Merger Agreement did not do so, as revealed by the

following:

         Arbitration provisions typically include procedural rules affording each party

the opportunity to present its case;88 indeed, this is viewed as a “defining

characteristic” of arbitration provisions. 89 By contrast, the Settlement Accountant

provisions contain no reference to procedural rules.

         Arbitration provisions typically broadly encompass the entire legal and factual

dispute between the parties.90 By contrast, the Merger Agreement invokes the


87
     2018 WL 3343495, at *13.
88
   See, e.g., James & Jackson, LLC v. Willie Gary, LLC, 906 A.2d 76, 80 (Del. 2006)
(interpreting an arbitration provision that invoked the rules of the American Arbitration
Association); Meso Scale Diagnostics, LLC v. Roche Diagnostics GMBH, 2011
WL 1348438, at *16 (Del. Ch. Apr. 8, 2011) (same). See also Roger S. Haydock and David
F. Herr, Discovery Practice § 37.04 (8th ed. 2019) (“[P]arties typically identify procedural
rules in their arbitration clause . . . .”).
89
   See Gary B. Born, International Arbitration: Law and Practice § 1.01[A][4] (2nd ed.
2016) [hereinafter “Born, International Arbitration”] (“[A] defining characteristic of
‘arbitration’ is the use of impartial adjudicative procedures which afford each party the
opportunity to present its case. Forms of dispute resolution that do not provide parties the
opportunity to present their views (such as in valuation, where the decision maker proceeds
with an independent investigation) do not generally constitute arbitration.”).
90
   Id. (citing cases); see also N.Y.C. Bar Report, at 4 (“If the proceeding is an arbitration,
this means that the parties have intended to delegate to the decision maker authority to
decide all legal and factual issues necessary to resolve the matter. The grant of authority
to an arbitrator, but not to an expert, is analogous to the powers of a judge in a judicial
                                             20
Settlement Accountant procedure in limited instances. 91 Of these instances, the three

not at issue in this litigation require financial conclusions within an accountant’s

field of expertise. 92 The parties’ inclusion of a tight 20-day deadline reinforces the

conclusion that the parties did not intend to vest the Settlement Accountant with

authority over wide-ranging matters. 93




proceeding . . . The parties, by agreeing to arbitration, are selecting a form of dispute
resolution that by its very definition is understood as granting the decision maker the
authority to make binding decisions of both law and fact.”); Born, International Arbitration
§ 1.01[C][2] (“[E]xpert determinations frequently involve narrowly-defined and
circumscribed factual or technical issues, unlike arbitral proceedings, which seek to resolve
broader legal disputes between the parties . . . .” (emphasis added)).
91
     Merger Agr. § 2.12(b), 6.17(b)(v), 6.17(d), 6.17(g).
92
   Id. § 2.12(b) (purchase-price adjustment), 6.17(b)(v) (fifth CPS test evaluating the
“financial impact” of the New CPS Agreement), 6.17(d) (the “middle ground” scenario).
93
    Compare Merger Agr. § 6.17(e) (“the Settlement Accountant shall make such a
determination within twenty (20) days following the written submission of the matter to
the Settlement Accountant”) with Chi. Bridge, 166 A.3d at 915 (finding that a true-up
provision requiring an independent accountant to issue its determination in an “expedited
time frame of 30 days” did not broadly delegate wide-ranging dispute resolution authority
to the accountant).

                                              21
         Arbitration of legal issues arising in post-closing price disputes is typically

conducted by legal professionals. 94 By contrast, the Settlement Accountant is an

independent accountant.95

         Taken together, and coupled with the expert-not-arbitrator stipulation, these

factors reveal that the Settlement Accountant provisions call for an expert

determination as opposed to an arbitration.

         Ray Beyond’s attempt to distinguish the overwhelming weight of Delaware

authority interpreting expert-not-arbitrator provisions by pointing to the litigation

bar of Section 6.17(e) does not work. Reading Section 6.17(e)’s litigation bar to

foreclose litigation on all matters under Section 6.17, as Ray Beyond urges, renders

aspects of Section 6.17 meaningless. For example, Section 6.17(h) confers rights on

the sellers enforceable prior to closing: “[p]rior to the Closing, neither [Ray Beyond

nor its affiliates] shall communicate orally or in writing with the B of Ed., without

the prior written consent of [Trimaran].” 96 The right to invoke the Settlement

94
   See A. Vincent Biemans and Gerald M. Hansen, M&A Disputes: A Professional Guide
to Accounting Arbitrations 9 (2017) (“The non-accounting aspects of [post-closing price
adjustment] disputes are typically brought before attorney arbitrators or judges . . . .”).
There are certainly exceptions to this rule. In Agiliance, for example, the Court concluded
that a distinguishable dispute resolution provision calling for an independent accountant,
as opposed to a law-trained professional, required arbitration. C.A. No. 2018-0389-TMR,
at 11-12. Accordingly, the fact that the parties to the Merger Agreement designated an
independent accountant, as opposed to a lawyer, the decision maker is but one contributing
factor to the Court’s ruling.
95
     Merger Agr. § 2.12(b).
96
     Merger Agr. § 6.17(h).

                                            22
Accountant procedure under Section 6.17(g), however, does not arise until after

closing.97 Reading Section 6.17(e)’s litigation bar to refer all disputes under Section

6.17 to the Settlement Accountant, therefore, renders Trimaran’s rights under

Section 6.17(h) unenforceable. Accordingly, Ray Beyond’s interpretation must be

rejected.

       Like the provisions in Chicago Bridge, Penton, and AQSR, the Merger

Agreement’s expert-not-arbitrator language evidences the parties’ intent to narrow

the Settlement Accountant’s authority to disputes related to its technical expertise.

Read in light of the expert-not-arbitrator provision, “the matter” of the “appropriate

distribution of the CPS Escrow Amount” referenced in Section 6.17(g) must be

limited to discrete, non-legal issues within the scope of an independent accounting

firm’s authority. 98

       The parties’ dispute is not within the scope of the Settlement Accountant’s

narrow authority. The crux of the parties’ current dispute is whether the Extension



97
  Id. § 6.17(g) (“In the event that the CPS Escrow Amount is not fully distributed prior to
July 1, 2018 . . . the matter shall be referred to the Settlement Accountant”). The July 1,
2018 date is after the April 30, 2018 closing date contemplated in Section 2.1.
98
  Even if, as Ray Beyond argues, Section 6.17(e)’s litigation bar requires that all “matters
that are the subject of Section 6.17” must be resolved by the Settlement Accountant,
Merger Agr. § 6.17(e) (emphasis added), the question of what constitutes a New CPS
Contract is not within the scope of the Settlement Accountant’s authority. This is so
because the definition of New CPS Contract is “the subject of” the definitions of
Section 1.1, not Section 6.17, and thus not subject to the litigation bar as interpreted by Ray
Beyond.

                                              23
qualifies as a New CPS Contract. Resolving this question does not fall to an

independent accountant’s expertise, but rather, requires a legal conclusion

concerning whether the Extension meets the definition of New CPS Contract as set

forth in Section 1.1 of the Merger Agreement.

         For all of these reasons, Ray Beyond’s motion for judgment on the pleadings

on its claim for specific performance is denied.99

         B.      Trimaran’s Counterclaims against Ray Beyond
         Ray Beyond’s sole argument for dismissal of Trimaran’s four counterclaims

is to repeat its argument for specific performance. “Because the parties agree[d] that

the Settlement Accountant – not this Court – has exclusive jurisdiction to determine

the CPS Escrow Account dispute,” according to Ray Beyond, Trimaran’s claims for

declaratory relief, breach of the Merger Agreement, breach of the implied covenant

of good faith and fair dealing, and unjust enrichment must also be dismissed.100

Because Ray Beyond offers no arguments in support of dismissal other than the ones




99
  Trimaran’s Counterclaim I seeks a declaration that the Extension qualifies as a New CPS
Contract. Trimaran Compl. ¶¶ 36-38. Trimaran did not seek affirmative relief on this
claim, and counsel for Trimaran stated at oral argument that resolution of Counterclaim I
might require discovery. Nov. 29, 2018 Oral Arg. Tr. at 23:15-24:11. It seems, however,
that Ray Beyond will have a difficult time prevailing on this issue, because Section 1.1’s
definition of the term “Contract,” which is subsumed by the definition of “New CPS
Contract,” expressly includes “extensions.” See Merger Agr. § 1.1.
100
      Pl.’s Op. Br. at 19.

                                           24
already rejected, Ray Beyond’s motion for judgment on the pleadings as to

Trimaran’s counterclaims is denied.

         C.    Tortious Interference
         Count V of Trimaran’s Third Party Complaint seeks judgment against Ray

Beyond’s affiliate Halifax for tortious interference with contract.101

         “Under Delaware law, the elements of a claim for tortious interference with a

contract are: ‘(1) a contract, (2) about which defendant knew, and (3) an intentional

act that is a significant factor in causing the breach of such contract, (4) without

justification, (5) which causes injury.’” 102

         Further, a contracting party’s parent affiliate may be held liable for tortiously

interfering with the contract in limited circumstances only. 103 Affiliate liability is

narrowly construed because “courts have recognized the common economic

interests between [parents and subsidiaries] and have afforded them great latitude




101
      Trimaran Compl. ¶¶ 58-62.
102
   Bhole, Inc. v. Shore Invs., Inc., 67 A.3d 444, 453 (Del. 2013) (italics original) (citing
Irwin & Leighton, Inc. v. W.M. Anderson Co., 532 A.2d 983, 992 (Del. Ch. 1987)); see
also WaveDivision Hldgs., LLC v. Highland Capital Mgmt., L.P., 49 A.3d 1168, 1174 (Del.
2012).
103
   NAMA Hldgs., LLC v. Related WMC LLC, 2014 WL 6436647, at *26 (Del. Ch. Nov. 17,
2014) (“Delaware’s respect for corporate separateness also means that Delaware maintains
a role for tortious interference with contract even in the parent-subsidiary context.”).

                                            25
for discussion and joint decision making.” 104 Accordingly, where a complaint

alleges tortious interference by a corporate parent,

               a court applying Delaware law analyzes the [question of
               justification] in a manner that takes into account the
               dynamics of the parent-subsidiary relationship, including
               the parent’s significant economic interest in its subsidiary,
               the parent’s interest in consulting with its subsidiary about
               the subsidiary’s profit-making opportunities, and the
               legitimate use of subsidiaries for cabining risk. 105

“[T]here can be no non-contractual liability of the affiliated corporation . . . unless

the plaintiff pleads and proves that the affiliate sought not to achieve permissible

financial goals but sought maliciously or in bad faith to injure plaintiff.” 106

         Trimaran’s Complaint includes sparse allegations specific to Halifax. It

alleges conclusorily that Ray Beyond took certain actions “under the direction of

Halifax”107 and that, with Ray Beyond, Halifax “unilaterally executed an instruction



104
    Shearin v. E.F. Hutton Gp., Inc., 652 A.2d 578, 590 (Del. Ch. 1994); see also James
Cable, LLC v. Millenium Digital Media Sys., L.L.C., 2009 WL 1638634, at *4 (Del. Ch.
June 11, 2009) (“Delaware law . . . shields companies affiliated through common
ownership from tortious interference with contract claims when the companies act in
furtherance of their shared legitimate business interests.”).
105
      NAMA Hldgs., 2014 WL 6436647, at *28.
106
    Id.; see also Bhole, 67 A.3d at 453 (alterations omitted) (quoting Shearin, 652 A.2d at
591) (The complainant “must show that the corporate defendant ‘was not pursuing in good
faith the legitimate profit seeking activities of its affiliated enterprise’ that was a party to
the contract.”).
107
    Trimaran Compl. ¶ 7 (“[R]ather than complying with the Merger Agreement, Ray
Beyond, acting under the direction of Halifax, refused to execute the joint instruction and
release the CPS Escrow Amount . . . .”).

                                              26
releasing the CPS Escrow Amount to Halifax . . . .” 108 Finally, Trimaran argues that

“[t]here was no legal justification for Halifax’s actions of wrongfully denying

Trimaran the CPS Escrow Amount plus Trimaran’s portion of any interest accrued

to Trimaran,” 109 but fails to allege anywhere that it was Halifax that denied Trimaran

the CPS Escrow Amount.

          Trimaran’s allegations specific to Halifax are insufficient to support an

inference that Halifax interfered with the contract between Ray Beyond and

Trimaran. Even less does the Third Party Complaint allege facts that could lead to

the conclusion that Halifax did so maliciously or in bad faith, as is required to

support a claim for tortious interference against an affiliate.

          Halifax’s motion for judgment on the pleadings is therefore granted.

III.      CONCLUSION
          For the reasons explained above, Ray Beyond’s motion for judgment on its

claim for specific performance and on Trimaran’s four counterclaims is DENIED.

Halifax’s motion for judgment on the pleadings against Trimaran’s third-party

complaint for tortious interference is GRANTED. The stay granted in the November

29, 2018 bench ruling and the December 18, 2018 Implementing Order is LIFTED.

          IT IS SO ORDERED.


108
      Id. ¶ 60.
109
      Id. ¶ 61.

                                           27